Citation Nr: 0105294	
Decision Date: 02/21/01    Archive Date: 02/26/01

DOCKET NO.  95-18 430	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Louis, 
Missouri


THE ISSUES

1.  Determination of a proper initial rating for service-
connected post-traumatic stress disorder (PTSD), currently 
assigned a 50 percent evaluation.  

2.  Entitlement to service connection for bilateral joint 
pain of the knees and elbows, to include as due to an 
undiagnosed illness.

3.  Entitlement to service connection for coronary artery 
disease.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESSES AT HEARING ON APPEAL

Appellant and his wife


ATTORNEY FOR THE BOARD

Nancy Rippel, Counsel


INTRODUCTION

The veteran served on active duty from January 1971 to 
November 1972, and from November 1990 to May 1991.  

This matter arose from a September 1997 rating decision by 
the Department of Veterans Affairs (VA) Regional Office (RO) 
in St. Louis, Missouri, which granted service connection for 
PTSD and assigned an initial 50 percent evaluation, effective 
from January 31, 1994.  During the development of that claim, 
the RO also denied entitlement to service connection for 
bilateral joint pain of the knees and elbows, to include as 
due to an undiagnosed, illness and service connection for 
coronary artery disease.  The veteran appealed, contending 
that the severity of his service-connected PTSD warranted 
assignment of a higher evaluation, and that service 
connection should be granted for the remaining benefits.  In 
a January 2000 decision, the Board of Veterans' Appeals 
(Board) denied the veteran's claims.  The veteran appealed 
this denial to the United States Court of Appeals for 
Veterans Claims (Court), and, in June 2000, the Court issued 
an Order vacating the Board decision and remanding the matter 
to VA for action consistent with that set forth in a Joint 
Motion entered into by the Secretary of Veterans Affairs and 
the veteran.  


REMAND

In a recent decision, the Court distinguished between an 
appeal of a decision denying a claim for an increased rating 
from an appeal resulting from a veteran's dissatisfaction 
with an initial rating assigned at the time of a grant of 
service connection.  Fenderson v. West, 12 Vet. App. 119 
(1999).  In the latter event, the Court held that "staged" 
ratings could be assigned, in which separate ratings can be 
assigned for separate periods of time based on the facts 
found.  The Board observes that this criteria is applicable 
in the instant claim.

Furthermore, there has been a significant change in the law 
during the pendency of this appeal.  On November 9, 2000, the 
President signed into law the Veterans Claims Assistance Act 
of 2000, Pub. L. No. 106-475, 114 Stat. 2096 (2000).  Among 
other things, this law eliminates the concept of a well-
grounded claim, redefines the obligations of the VA with 
respect to the duty to assist, and supersedes the decision of 
the United States Court of Appeals for Veterans Claims in 
Morton v. West, 12 Vet. App. 477 (1999), withdrawn sub nom. 
Morton v. Gober, No. 96-1517 (U.S. Vet. App. Nov. 6, 2000) 
(per curiam order), which had held that VA cannot assist in 
the development of a claim that is not well grounded.  This 
change in the law is applicable to all claims filed on or 
after the date of enactment of the Veterans Claims Assistance 
Act of 2000, or filed before the date of enactment and not 
yet final as of that date. Veterans Claims Assistance Act of 
2000, Pub. L. No. 106-475, 114 Stat. 2096 (2000).  See also 
Karnas v. Derwinski, 1 Vet. App. 308 (1991).

Because of the change in the law brought about by the 
Veterans Claims Assistance Act of 2000 and in light of the 
order of the Court, a remand in this case is required for 
compliance with the notice and duty to assist provisions 
contained in the new law.  See Veterans Claims Assistance Act 
of 2000, Pub. L. No. 106-475, 114 Stat. 2096 (2000) (to be 
codified as amended at 38 U.S.C. §§ 5102, 5103, 5103A, and 
5107).  

With respect to the issue of entitlement to service 
connection for bilateral joint pain of the knees and elbows 
to include as due to an undiagnosed illness, this case was, 
in part, returned to the Board by the Court to determine 
whether the veteran actually has degenerative joint disease 
of the knees and elbows.  The Court through the Joint Motion 
has directed the Board that if, on remand, it is definitively 
determined that there is degenerative joint disease of such 
joints which was, in October 1997, characterized as post-
traumatic, then the Board should attempt to determine the 
etiology of such disorder.  

Further, in the Joint Motion referenced above, it was pointed 
out that the claim of entitlement to service connection for 
coronary artery disease was denied as not well grounded.  
However, it was also noted that within one year of service 
discharge in December 1991, an electrocardiogram (ECG) showed 
what was characterized as a "right bundle branch block."  
The Board was directed to determine what a "right bundle 
branch block" means in relation to heart disease especially 
in light of the presumptive nature of cardiovascular disease.  

Moreover, the Board notes that the veteran has not been 
examined for PTSD in over three years, and that the 
contentions and medical evidence suggest a possible variance 
in the level of severity of PTSD.  In fact, the parties to 
the joint motion have noted the range of Global Assessment of 
Functioning (GAF) scores of record and have instructed that 
these should be reconciled with the VA's rating criteria.  
The Board believes that additional medical evidence would be 
helpful to determine whether the condition has substantially 
changed during the now lengthy time period which is the 
subject of this initial rating.  A clear statement of the 
sustained or varying level(s) of occupational and social 
functioning during the time period at issue would be helpful.  

Since the Court has directed that the Board undertake 
additional evidentiary development in this case, and because 
the VARO has not yet considered whether any additional 
notification or development action is required under the 
Veterans Claims Assistance Act of 2000, it would be 
potentially prejudicial to the appellant if the Board were to 
proceed to issue a decision at this time on any of the three 
issues on appeal.  See Bernard v. Brown, 4 Vet. App. 384 
(1993); VA O.G.C. Prec. Op. No. 16-92 (July 24, 1992) 
(published at 57 Fed. Reg. 49,747 (1992)). 

Accordingly, this case is REMANDED for the following:

1.  The veteran should be examined by a 
panel of two VA psychiatrists to 
determine the nature and extent of his 
service-connected PTSD.  Any other 
current psychiatric disorder should also 
be identified.  Each psychiatrist should 
conduct a separate examination and 
correlate their findings.  The 
examination reports should contain 
detailed accounts of all manifestations 
of psychiatric pathology found to be 
present.  If there are different 
psychiatric disorders, the panel should 
reconcile the diagnoses and should 
specify which symptoms are associated 
with each disorder.  The examiners should 
specifically address the impact of any 
nonservice-connected psychiatric or other 
disorder.  If certain symptomatology 
cannot be disassociated from one disorder 
or another, it should be specified.  The 
examiners should identify the degree of 
social and industrial impairment due to 
the service-connected PTSD alone, from 
the effective date of January 1994.  They 
should, if possible, offer an opinion in 
terms of the applicable rating criteria 
as to whether the veteran was functioning 
at essentially the same level since that 
time or whether he experienced differing 
levels of functioning.  Comments with 
regard to the GAF scores of record would 
be helpful.  The entire claims folder, 
and a copy of this remand must be made 
available to and reviewed by the 
examiners prior to the examinations.  The 
examiners are informed that any diagnosis 
reached should conform to the psychiatric 
nomenclature and diagnostic criteria 
contained in DSM-IV.  Any necessary 
special studies or tests, including 
psychological testing, should be 
accomplished.  A complete rationale for 
all opinions and conclusions expressed 
should be given.

2.  The veteran should be afforded a VA 
examination to determine the etiology of 
the veteran's coronary artery disease.  
The examiner should address whether the 
evidence demonstrates that it is at least 
as likely as not that cardiovascular 
disease was manifest in service or within 
one year of the veteran's discharge from 
his second period of service.  The 
examiner should explain what the ECG 
finding in December 1991 of "right 
bundle branch block" means in relation 
to heart disease, and specifically, 
indicate whether such a finding is 
representative of coronary artery disease 
manifest within one year of the veteran's 
discharge from his second period of 
service.  The examiner should indicate 
whether it is at least as likely as not 
that the veteran's coronary artery 
disease is otherwise etiologically 
related to the veteran's military 
service.  A complete rationale for any 
expressed opinions is requested.

3.  The veteran should be afforded VA 
orthopedic examination to identify all 
signs and symptomatology related to joint 
pain of the knees and elbows that the 
veteran may experience on a chronic basis 
as a result of his service in the Persian 
Gulf.  All indicated x-rays and laboratory 
tests should be completed.  The examiner 
should indicate whether the veteran has 
degenerative joint disease of the knees 
and elbows confirmed by X-ray findings.  
If it is determined that X-rays confirm 
the presence of degenerative changes of 
the knees and elbows, the examiner should 
indicate whether it is likely that such 
degenerative changes are post-traumatic in 
etiology.  If arthritis, either post-
traumatic or degenerative, of the knees 
and elbows is diagnosed (and confirmed on 
X-rays), then the examiner should indicate 
whether it is at least as likely as not 
that such is causally related to the 
veteran's military service.  The examiner 
must indicate whether there is a specific 
diagnosis relating to the knees and elbows 
which would account for the veteran's 
multiple joint pain.  If the etiology of 
the pain is unaccounted for, it should be 
so indicated as an undiagnosed illness.  
The claims file must be made available to 
and reviewed by the examiner prior to the 
examination.

4.  The RO must review the claims file and 
ensure that all notification and 
additional development action required by 
the Veterans Claims Assistance Act of 
2000, Pub. L. No. 106-475 is completed.  
In particular, the RO should ensure that 
the new notification requirements and 
development procedures contained in 
sections 3 and 4 of the Act (to be 
codified as amended at 38 U.S.C. §§ 5102, 
5103, 5103A, and 5107) are fully complied 
with and satisfied.  For further guidance 
on the processing of this case in light of 
the changes in the law, the RO should 
refer to VBA Fast Letter 00-87 
(November 17, 2000), as well as any 
pertinent formal or informal guidance that 
is subsequently provided by the 
Department, including, among others 
things, final regulations and General 
Counsel precedent opinions.  Any binding 
and pertinent court decisions that are 
subsequently issued also should be 
considered.  If the benefits sought on 
appeal remain denied, the appellant and 
the appellant's representative, if any, 
should be provided with a supplemental 
statement of the case (SSOC).  The SSOC 
must contain notice of all relevant 
actions taken on the claim for benefits, 
to include a summary of the evidence and 
applicable law (including Fenderson v. 
West, 12 Vet. App. 119 (1999)), and 
regulations considered pertinent to the 
issue currently on appeal.  Staged ratings 
should be considered for any initial 
service-connected disability evaluation as 
set forth in Fenderson.  An appropriate 
period of time should be allowed for 
response.

Thereafter, the case should be returned to the Board, if in 
order.  The Board intimates no opinion as to the ultimate 
outcome of this case.  The appellant need take no action 
unless otherwise notified.  The appellant has the right to 
submit additional evidence and argument on the matter or 
matters the Board has remanded to the regional office.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).


		
	S. L. KENNEDY
	Member, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 1991 & Supp. 2000), only a 
decision of the Board of Veterans' Appeals is appealable to 
the United States Court of Appeals for Veterans Claims.  This 
remand is in the nature of a preliminary order and does not 
constitute a decision of the Board on the merits of your 
appeal.  38 C.F.R. § 20.1100(b) (2000).





